Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 ) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Amendments
In the reply filed 12/22/2010, Applicant has amended Claims 1 and 19, cancelled claims 20 and 22, and added a new claims, Claims 23-24.  
 Claims 1, 3-5, 14-15, 19, 21, 23, and 24 are under consideration.


Withdrawn Claim Rejections - 35 USC § 112, 1st paragraph
The prior rejection of Claim 19 under 35 U.S.C. 112(pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of Applicant’s amendments to “GABAergic interneuron-specific transcriptional control element”.
	

New Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 24 recites the limitation "nucleotides 5596-5807 of SEQ ID NO:3".  There is insufficient antecedent basis for this limitation in the claim because SEQ ID NO:3 is only nucleotides 1-5637. In other words, SEQ ID NO: 3 has no sequence from 5638-5807 as recited by the claimed, thereby rendering Claim 24 incomplete. Appropriate correction is required. 


Maintained Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams (WO2007/107789, now US Patent 8,871,729, see IDS filed 3/28/2018), in view of Raber et al. (NeurobioL Aging, 2004; 25:641-650, see IDS filed 3/28/2018), Brecht et al., (J Neurosci, 2004, 24:2527-2534, see IDS filed 3/28/2018), Dugan et al., (US2010/0297070, published 11/25/2010, filed 10/18/2008), Brady et al., (Neurosci, 1997, 80:1113-1125), and Johansson et al., (Exp. Brain Res., 2006, 168:11-24, see IDS filed 3/28/2018)


In regard to the method step of claim 1, Williams teaches a method for delivering an siRNA to an individual with Alzheimer’s disease (AD) or related dementia (p.1, Field of Invention), which that bind to a tau target and reduce the level of tau polypeptide (p. 4, Tau targeting by means of RNAi). 
In regard to the sequence of the siRNA of claim 1, Williams teaches SEQ ID NO:128 (TAGTCTACAAACCAGTTGA), which targets a common region to all of the tau splice forms (p. 33, 1st para., see Figs. 5 & 8), and is contiguous stretch of at least 10 of a sequence set forth in SEQ ID NO: 2 (i.e., nucleotides 1243-1261); SEQ ID NO: 3 (i.e., 
With respect to the individual to be treated in claim 1, Raber et al. (2004), evidences that the vast majority of AD patients comprise at least one apoE4 allele (see Table 1 at p. 642). Furthermore, Brecht et al., (2004) teaches that those individuals having homozygous apoE4 alleles have a 90% chance of developing AD (p. 2528, Intro), and that overexpression of apoE4 in an animal model of AD lead to pathological accumulation of phospho-tau (Abstract). Thus, the individuals with AD to be treated by the method taught by Williams et al. would either naturally have at least one apoE4 allele, or would be a genotype of interest because of the genetic linkage of the apoE4 allele to AD. 
However, in regard to the tau-specific siRNA of claim 1, although Williams demonstrates that the tau-specific siRNA reduces tau levels in the whole hippocampus (pgs. 34-35, Example 4, Fig.6), and that the interfering RNA can coupled to a carrier molecule (p. 21, last 2, para), they are silent with respect to the tau-specific interfering nucleic acid being coupled to a carrier molecule that provides targeted delivery to GABAergic interneurons.
In regard to claim 1, Dugan teaches a method of increasing the functionality of parvalbumin (PV) positive GABAergic interneurons in diseases such as Alzheimer’s by targeted delivery of a specific interfering nucleic acid to the PV positive GABAergic interneurons [0006, 0015, 0029, 0073, 0075, 0179, 0184, 0259]. Specifically, Dugan teaches the interfering nucleic acid is coupled to a carrier molecule that comprises a PV-specific targeting ligand [0205, 0217, 0294-0295, 0302].
claim 21, Dugan teaches the PV-targeting ligand is an antibody [0295].
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use tau-specific siRNA as taught by Williams and combine targeted delivery of a specific interfering nucleic acid to parvalbumin (PV) positive GABAergic interneurons as taught by Dugan with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, as state supra, Dugan teaches that there is diminished activity of PV positive GABAergic interneurons in neuroinflammatory disease states such as AD [0178]. Importantly, Brady et al. (1997) teach that PV positive GABAergic interneurons of the hilus of the hippocampus are especially vulnerable in AD individuals (p. 1113, Abstract, Introduction, p. 1115, Table 2). Thus, it would have been obvious to modify the method Williams to target the tau siRNA to PV-GABAergic hilar interneurons in an AD subject. In regard to the reasonable expectation of success of targeting tau in these neurons so as to improve hippocampal GABAergic interneuron function in an AD individual, Johansson et al., (2006) disclose that amyloid beta activated tau contributes to hippocampal interneuron degeneration (Abstract, p. 23, Discussion, 3rd paragraph) while tau depletion protects hippocampal neurons against degeneration (p. 22, Discussion, last sentence). Thus, Johannes provides a scientific nexus between amyloid beta induced loss of hippocampal GAD65 inhibitory neurons, and phosphor-tau accumulation in those hippocampal neurons (see also Figs 7 & 8). Accordingly, targeting tau in interneurons of the hippocampus would have been a successful method for treating AD. In regard to targeting the hilar region of the hippocampus, Brecht et al., st para.). Thus, targeting tau in the hilus of the hippocampus would have been a successful method for treating AD.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/22/2020 are acknowledged.
First, Applicant argues that instant claims have been amended to recite that the tau-specific nucleic acid is selected from the claimed SEQ ID NOs, which is a limitation neither Williams, Raber, Brecht, Chhatwal, Davidson, Ramos nor Johansson teach.
Second, Applicant argues that the Examiner has used a large number of references, and impermissible hindsight (p. 4-5 of Remarks).
Applicant's arguments have been fully considered but they are not persuasive. 
In regard to Applicant’s arguments directed the tau-specific nucleic acid, contrary to Applicant’s assertion, the primary reference of Williams does teach the interfering nucleic acid of SEQ ID NO:128 (TAGTCTACAAACCAGTTGA), which targets a common region to the different tau splice forms (p. 33, 1st para., see Figs. 5 & 8), and is contiguous stretch of at least 10 of a sequence set forth in SEQ ID NO: 2 (nucleotides 1243-1261); SEQ ID NO: 3 (nucleotides 1069-1087); SEQ ID NO: 4 (nucleotides 976-994); SEQ ID NO: 5 (nucleotides 1156-1174); and SEQ ID NO: 6 (nucleotides 2248-2266).
In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). Furthermore, in regard to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In instant case, Williams teaches an interfering nucleic acid against tau according to the SEQ ID NOs as claimed in order to treat AD. In regard to the teachings of Dugen and Brady, they teach it would be predictably obvious to target PV positive GABAergic interneurons to treat AD because these are a particularly vulnerable population of cells. 
In regard to the teachings of Brecht et al., (2004), they teach targeting tau in the hilus of the hippocampus would have been a successful method for treating AD based on an animal model of AD. In regard to the teachings of Johansson et al., (2006), they disclose that amyloid beta activated tau contributes to hippocampal interneuron degeneration (Abstract, p. 23, Discussion, 3rd paragraph) while tau depletion protects hippocampal neurons against degeneration (p. 22, Discussion, last sentence). Thus, Johannes provides a scientific nexus between amyloid beta induced loss of hippocampal GAD65 inhibitory neurons, and phosphor-tau accumulation in those 


Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (WO2007/107789, now US Patent 8,871,729, see IDS filed 3/28/2018), in view of Raber et al. (NeurobioL Aging, 2004; 25:641-650, see IDS filed 3/28/2018), Brecht et al., (J Neurosci, 2004, 24:2527-2534, see IDS filed 3/28/2018), Dugan et al., (US2010/0297070, published 11/25/2010, filed 10/18/2008), Brady et al., (Neurosci, 1997, 80:1113-1125), and Johansson et al., (Exp. Brain Res., 2006, 168:11-24, see IDS filed 3/28/2018), as applied to claim 1, in further view of Tamamaki et al. (US2007/0116686, published 5/24/2007) and Fukuda et al., (Brain Res, 1997, 764:237-243)
As discussed previously, Williams in view of Raber et al. suggest a method of increasing GABAergic interneuron function in the hilus of the hippocampus of apoE4 carrying AD patients by administering a tau-specific siRNA comprising a PV-GABAergic interneuron targeting ligand.
However, although Williams et al. teaches the siRNA is under the control of a promoter and present in an expression vector (p. 9, 2nd para., p. 24, last para., p. 33-34) they are silent with respect to an interneuron-specific promotor.
Tamamaki teaches a method of expressing a transgene with a GABAergic interneuron promoter such as GAD67 (Abstract, [0022], Fig. 1).
nd para.), and may represent a subpopulation of PV positive interneurons specific to these regions (p. 241, 3rd para.).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/22/2020 are acknowledged and have been addressed supra.


Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams (WO2007/107789, now US Patent 8,871,729, see IDS filed 3/28/2018), in view of Raber et al. (NeurobioL Aging, 2004; 25:641-650, see IDS filed 3/28/2018), Brecht et al., (J Neurosci, 2004, 24:2527-2534, see IDS filed 3/28/2018),Dugan et al., (US2010/0297070, published 11/25/2010, filed 10/18/2008), Brady et al., (Neurosci, 1997, 80:1113-1125), and Johansson et al., (Exp. Brain Res., 

As discussed previously, Williams in view of Raber et al. suggest a method of increasing GABAergic interneuron function in the hilus of the hippocampus of apoE4 carrying AD patients by administering a tau-specific siRNA comprising a PV-GABAergic interneuron targeting ligand.
However in regard to claims 4 and 5, although Williams et al. teaches the siRNA is formulated for local administration (p. 22, 2nd para.,) and contemplates local routes of administration intracranally such as intracerebroventricular (ICV) administration (p. 4, 1st para.), they do not present a preferred embodiment of an intracranial route of administration.
Thakker teaches a method of intracranial injection of siRNA by ICV administration (p. 17271, Methods, 2nd para.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use tau-specific siRNA as taught by Williams and substitute the ICV administration as taught by Thakker with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, as stated supra, Williams discloses ICV administration as a method known in the art. Furthermore, Thakker teaches that ICV administration of an siRNA demonstrates the most significant inhibition in the hippocampus (p. 17272, Results, see Figs. 1b & 2a).
prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/22/2020 are acknowledged and have been addressed supra.


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (WO2007/107789, now US Patent 8,871,729, see IDS filed 3/28/2018), in view of Raber et al. (NeurobioL Aging, 2004; 25:641-650, see IDS filed 3/28/2018), Dugan et al., (US2010/0297070, published 11/25/2010, filed 10/18/2008), Brady et al., (Neurosci, 1997, 80:1113-1125), Brecht et al., (J Neurosci, 2004, 24:2527-2534, see IDS filed 3/28/2018), and Johansson et al., (Exp. Brain Res., 2006, 168:11-24, see IDS filed 3/28/2018), as applied to claim 1, as applied to claim 1, in further view of Taliaz et al., (Mol Psych, 2010, 15:80-92, published on-line 7/21/2009),

As discussed previously, Williams in view of Raber et al. suggest a method of increasing GABAergic interneuron function in the hilus of the hippocampus of apoE4 carrying AD patients by administering a tau-specific siRNA comprising a PV-GABAergic interneuron targeting ligand.
However in regard to instant claims, although Williams et al. teaches the siRNA is formulated for local administration (p. 22, 2nd para.,), they are silent with respect to intracranial administration.
In vivo Methods, col 2, 2nd & 3rd para.). Note that Taliaz considers the region between the blades of the dentate gyrus as the “defined as the zone of the hilus” (p. 84, col 1, last para.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use tau-specific siRNA as taught by Williams and substitute the intracranial administration to the hippocampus as taught by Taliaz with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, as stated supra, Brady et al. (1997) teach that PV positive GABAergic interneurons of the hilus of the hippocampus are especially vulnerable in AD individuals (p. 1113, Abstract, Introduction, p. 1115, Table 2). Second, as stated supra, Brecht et al., (2004) teaches that in an animal model of AD comprising an apoE4 transgenic animal model of AD, pathological phospho-tau containing inclusions were found primarily in the hilus of the hippocampus (p. 2532, Discussion, 1st para.). Thus, it would have been obvious to modify the method Williams to target the tau siRNA to PV-GABAergic interneurons in the hilus of an AD subject.
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/22/2020 are acknowledged and have been addressed supra.


Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (WO2007/107789, now US Patent 8,871,729, see IDS filed 3/28/2018), in view of Raber et al. (NeurobioL Aging, 2004; 25:641-650, see IDS filed 3/28/2018), Brecht et al., (J Neurosci, 2004, 24:2527-2534, see IDS filed 3/28/2018), Dugan et al., (US2010/0297070, published 11/25/2010, filed 10/18/2008), Brady et al., (Neurosci, 1997, 80:1113-1125), and Johansson et al., (Exp. Brain Res., 2006, 168:11-24, see IDS filed 3/28/2018), as applied to claim 1, in further view of Roberson et al., (Science, 2007, 316:750-754, see IDS filed 3/28/2018, and Fastbom et al., (Alzh Dis Assoc Disord, 1998, 12:14-17, prior art of record) 

As discussed previously, Williams in view of Raber et al. suggest a method of increasing GABAergic interneuron function in the hilus of the hippocampus of apoE4 carrying AD patients by administering a tau-specific siRNA comprising a PV-GABAergic interneuron targeting ligand.
However, after the knockdown of tau, Williams et al are silent with respect to the step of testing for increases in learning and memory in the AD patients.
	With respect to claims 14 and 15, Roberson teaches knocking out tau in an animal model of AD. Specifically, Roberson teaches the method steps of testing the learning and memory of the tau knockout animals via a Morris water maze (MWM), wherein cognitive function is increased in the tau knockouts (p. 751, Fig. 1).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to practice the method of reducing tau in an AD patient as taught by Williams and combine the step of testing an increase in cognition as taught by 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/22/2020 are acknowledged and have been addressed supra.


New Claim Rejections - 35 USC § 103
Claims 1 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (WO2007/107789, now US Patent 8,871,729, see IDS filed 3/28/2018), in view of Raber et al. (NeurobioL Aging, 2004; 25:641-650, see IDS filed 3/28/2018), Brecht et al., (J Neurosci, 2004, 24:2527-2534, see IDS filed 3/28/2018), Dugan et al., (US2010/0297070, published 11/25/2010, filed 10/18/2008), Brady et al., (Neurosci, 1997, 80:1113-1125), and Johansson et al., (Exp. Brain Res., 2006, 168:11-24, see IDS filed 3/28/2018), as applied to claim 1, in further view of Schofield et al., (WO2005/017142, published 2/24/2005)

As discussed previously, Williams in view of Raber et al. suggest a method of increasing GABAergic interneuron function in the hilus of the hippocampus of apoE4 carrying AD patients by administering a tau-specific siRNA comprising a PV-GABAergic interneuron targeting ligand.
However, in regard to the siRNA, although Williams et al. teaches that the regulatory region in the 5’UTR of tau can be targeted (p. 15, lines 19-21, see also Fig. 7, Regulatory table), and that tau can be inhibited in an allele-specific manner (p. 4, lines 
	With respect to claims 1and 23, Schofield teaches methods of identifying therapeutic compounds used for treating neurodegenerative diseases such as Alzheimer’s comprising reducing the level of a tau (i.e., MAPT) (Abstract, pgs.11-14, 45-48, 52-54). Specifically, in regard to claims 1 and 23, Schofield teaches the interfering nucleic acids that can reduce the level of tau (p. 52-54). Furthermore, Schofield teaches targeting the 5’ regulatory region of tau comprising nucleic acid polymorphism 1340 or 1386 of SEQ ID NO:1 (p. 5, 4th para., p. 8, 1st para., p. 11, 5th para., p. 41, 1st para., p. 45, 4th para.), which is encompassed by nucleic acids 1-240 of SEQ ID NO: 8 (see SCORE results 3/15/2021, rng.file, result #6). Note that in regard to the length of the interfering nucleic acid, Schofield teaches that nucleic acids which are capable of targeting single nucleotide polymorphisms in tau should have the SNP is in the center of the oligonucleotide (p. 24, last 2 para., p. 25, 1st para.), and since Williams teaches siRNA are about 21-23 nucleotides in length (p. 8, last para., p. 14, 3rd para. of Williams), the allele specific siRNA would have at least 10 contiguous nucleotides of the claimed SEQ ID NO.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to practice a method of reducing tau by targeting allele specific mutations in the 5’UTR as suggested by Williams et al. and substitute an allele specific siRNA that targets the polymorphisms at 1340/1386 in the 5’UTR of tau as taught by Schofield with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Schofield because these 
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.


Claims 1, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (WO2007/107789, now US Patent 8,871,729, see IDS filed 3/28/2018), in view of Raber et al. (NeurobioL Aging, 2004; 25:641-650, see IDS filed 3/28/2018), Brecht et al., (J Neurosci, 2004, 24:2527-2534, see IDS filed 3/28/2018), Dugan et al., (US2010/0297070, published 11/25/2010, filed 10/18/2008), Brady et al., (Neurosci, 1997, 80:1113-1125), and Johansson et al., (Exp. Brain Res., 2006, 168:11-24, see IDS filed 3/28/2018), as applied to claim 1, in further view of Bentwich (US 7,655,785, patented 2/02/2010) and Schraen-Maschke et al. (Neuro Disease, 2004, 15:449-460)

As discussed previously, Williams in view of Raber et al. suggest a method of increasing GABAergic interneuron function in the hilus of the hippocampus of apoE4 carrying AD patients by administering a tau-specific siRNA comprising a PV-GABAergic interneuron targeting ligand.
However, in regard to the siRNA, although Williams et al. teaches that the regulatory region in the UTR of tau can be targeted (p. 15, lines 19-21), they are silent with respect to an siRNA targeting a region encompassed by nucleic acids 6547-6758 
	With respect to claims 1, 23 and 24, Bentwich teaches composition of oligonucleotides to selectively inhibit the translation of target genes, wherein the target region is in the 3’UTR of the target gene (Abstract, see Fig. 8). Specifically, in regard to claims 1, 23 and 24, Schofield teaches interfering nucleic acids for treating Alzheimer’s disease and discloses SEQ ID NO:449,244 (tggaaataaagttattactctga) (col 8, 3rd para.), encompassed by nucleic acids 6547-6758 of SEQ ID NO:1 (i.e., nucleotides 6735-6757) and 5596-5807 of SEQ ID NO:2 (i.e., nucleotides 5784-5806), 5596-5807 of SEQ ID NO:3 (i.e., nucleotides 5610-5632), 5329-5540 of SEQ ID NO:4 (i.e., nucleotides 5517-5539), 5509-5720 of SEQ ID NO: 5 (i.e., nucleotides 5697-5719), and 6601-6812 of SEQ ID NO:6 (i.e., nucleotides 6789-6811) (see SCORE results 4/02/2021, oligo15.rni.file, result #18). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to practice a method of reducing tau by targeting the UTR as suggested by Williams et al. and substitute an siRNA that targets the 3’UTR of tau as taught by Bentwich with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Schraen-Maschke (2004) because the target region in the 3’UTR taught by Bentwich specifically targets the second polyadenylation site (i.e., aataaa) of tau (see bold/underlined sequence in Bentwich’s oligonucleotide), and therefore would target the longer brain specific transcript of tau (p. 451, 3rd para. of Schraen-Maschke).
prima facie obvious in the absence of evidence to the contrary.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARTHUR S LEONARD/Examiner, Art Unit 1633